127 F.3d 1104
80 A.F.T.R.2d 97-7644
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marvin Baysel EDWARDS, aka Basil, Plaintiff-Appellant,v.UNITED STATES of America;  Don Senick, Defendants-Appellees.
No. 97-15458.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 27, 1997.

Appeal from the United States District Court for the Eastern District of California Edward J. Garcia, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Marvin B. Edwards appeals pro se the dismissal of his quiet title action, pursuant to 28 U.S.C. § 2410, seeking to determine the ownership of two pieces of real property sold by the Internal Revenue Service to satisfy Edward's tax indebtedness.  Edwards contends that the district court erred by concluding that Edwards lacked standing to bring this action because he failed to allege any ownership interest in the property, but rather alleged only that the "M.B. Edwards Trust," had an ownership interest.  The only injury that Edwards asserts as a result of the sale is the personal "aggravation, misery and unhappiness" he has suffered because the beneficiaries of the trust have been deprived of the seized property.  We agree with the district court that Edwards lacked standing to assert a wrongful levy claim against the IRS because he lacks any cognizable right or interest in the property.  See Warth v. Seldin, 422 U.S. 490, 498-499 (1975) ("plaintiff must generally assert his own legal rights and interest, and cannot rest his claim to relief on the legal rights of third parties.");  Northern Plains Resource Council v. Lujan, 874 F.2d 661, 666 (9th Cir.1939) (no standing to challenge validity of land patent unless plaintiff asserts property interest in land).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a).;   9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3